Name: Commission Regulation (EEC) No 1391/86 of 6 may 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 5 . 86 Official Journal of the European Communities No L 126 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1391 / 86 of 6 May 1986 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , certain countries and beneficiary organizations 710 tonnes of butteroil to be supplied fob , cif or free at destination ; Having regard to the Treaty establishing the European Economic Community , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as last amended by Regulation (EEC) No 3826 / 85 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 ('), and in particular the first subparagraph of Article 3(1 ), thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC ) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 232 / 86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 4 ), as last amended by Regulation (EEC) No 3768 / 85 ( 5 ), and in particular Article 6 ( 7 ) thereof, Whereas following the taking of a number of Decisions on the allocation of food aid the Commission has allocated to Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . (&gt;) OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 2 . ( 3 ) OJ No L 29 , 4 . 2 . 1986 , p. 3 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 5 ) OJ No L 362 , 31 . 12 . 1985 , p. 8 . ( 6 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 7 ) OJ No L 371 , 31 . 12 . 1985 , p. 1 . No L 126 / 2 Official Journal of the European Communities 13 . 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Commission Frans ANDRIESSEN Vice-President 13 . 5 . 86 Official Journal of the European Communities NoL 126 / 3 ANNEX Notice of invitation to tender f 1 ) Description of the lot A 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Madagascar 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'MADAGASCAR 0270100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 5 ) ( 6 ) No L 126 / 4 Official Journal of the European Communities 13 . 5 . 86 Description of the lot B 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 60 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms ( 7 ) 11 . Supplementary markings on the pack ­ aging A red point of at least 10 cm diameter and : 'TANZANIA 0229802 / ACTION OF THE WORLD FOOD PROGRAMME / ZANZIBAR' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 5 Description of the lot C 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of at least 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / ASSAB' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) No L 126 / 6 Official Journal of the European Communities 13 . 5 . 86 Description of the lot D 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b) purpose Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Burkina Faso 4 . Stage and place of delivery Free at destination Ouagadougou 5 . Representative of the recipient ( 2 ) ( 3 ) 5a . Consignee Delegation of the Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge , Zone du Bois , BP 4404 , Ouagadougou (Burkina Faso ) 6 . Total quantity 50 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of at least 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROIS ­ SANT-ROUGE / POUR LA DISTRIBUTION GRATUITE / OUAGADOUGOU VIA LOMÃ ' 12 . Shipment period Before 30 June 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 7 Description of the lot E 1 . Programme 1986 ( a ) legal basis Council Regulation (EEC) No 232 / 86 ( b ) purpose Commission Decision of 10 February 1986 2 . Recipient LICROSS 3 . Country of destination Mali 4 . Stage and place of delivery Free at destination Gao-Ville 5 . Representative of the recipient ( 2 ) ( 3 )  5a . Consignee Delegation of the Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge , Gao-Ville (Mali ) 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging A red cross of 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROIS ­ SANT-ROUGE / POUR LA DISTRIBUTION GRATUITE / GAO-VILLE VIA LOMÃ ' 12 . Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders 26 May 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1986 ( b ) closing date for the submission of tenders 9 June 1986 15 . Miscellaneous ( 4 ) No L 126 / 8 Official Journal of the European Communities 13 . 5 . 86 Description of the lot F 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b) purpose Commission Decision of 10 December 1985 2 . Recipient 3 . Country of destination l Peru 4 . Stage and place of delivery cif Callao (Lima ) 5 . Representative of the recipient Mr Hernan Gonzales F.D. , ONAA, 220 Natalio Sanchez , 13Ã ¨me Ã ©tage , Jesus Maria , Lima 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERU' 12 . Shipment period Before 15 July 1986 13 . Closing date for the submission of tenders 26 May 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1986 ( b ) closing date for the submission of tenders 9 June 1986 15 . Miscellaneous ( 4 ) 13 . 5 . 86 Official Journal of the European Communities No L 126 / 9 Notes ( J ) This Annex , together with the notice published in the Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible , in order to determine the necessary shipping documents . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . ( 6 ) The successful tenderer shall transmit to the beneficiaries ' representative , at the time of delivery , a sanitary certificate . ( 7 ) To be delivered on standard pallets ( 40 cartons per pallet ) wrapped in plastic shrinked cover .